DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/22/2022 has been entered.

Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/22/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of glycylglycine as component A; malic acid as component B; A and B in a single composition; sodium naphthalene sulfonate as component C; xanthan gum as component D; benzyl alcohol as component E; ethanol as component F. Claims 1-3, 7-10 and 13-16 read on the elected species and are under examination, claims 4-6 and 11-12 do not read on the elected species and are withdrawn from consideration.

Claims 1-16 are pending, claims 1-3, 7-10 and 13-16 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sata et al. (US20110014145) in view of Nojiri et al. (US20110150804) and Nojiri et al. (Nojiri2, (US20050220743).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sata et al.  teaches a low odor hair conditioning composition which is free of oily and greasy feel upon finish, and can impart good manageability and moisturized feel (abstract). The composition preferably comprises naphthalene sulfonic acid or salt such as sodium salt from 0.05 to 5% (page 5, [0078-0080]). The composition further comprises thickening agent such as xanthan gum from about 0.05 to 15% (page 5, [0081]). The hair conditioning composition of the present hair conditioning composition Such as a hair rinse, a hair treatment agent, and a hair conditioner, and is preferably used for a method in which after washing hair with a shampoo, an appropriate amount of the composition of the present invention is applied to the hair and well dispersed in the hair, followed by being washed off using water or warm water (page 5, [0084]). The pH of the composition is from about 2 to 7 (page 6, [0095]).
	Nojiri et al. teaches a hair treatment composition containing components (a) and (b ): (a) a compound having 2 or 3 amino acid residues, b) an aliphatic carboxylic acid having no greater than 8 carbon atoms or a salt thereof (abstract). Compound (a ) is preferably glycylglycine at an amount of 0.01 to 10% and compound (b) is maleic acid at an amount of 0.01 to 10% (page 2, [0038]; page 3, [0039-0042]). The composition may further comprises organic solvent such as ethanol and benzyl alcohol (page 3, [0045]). Optional component such as thickener can be included (age 5, [0066]). The pH of the composition is from 2 to 7 (page 6, [0070]). The hair treatment composition of the present invention may suitably be used in an in-bath agent such as a shampoo, a rinse, a conditioner, or a treatment or an out-bath agent such as a hair mousse, a hair mist, a hair lotion, a hair oil, or a styling agent (page 6, [0075]). A method for treating hair of the present invention is carried out by contacting the hair treatment agent explained above with hair directly or using an implement. The method of contact may employ a method that is generally and widely used for a hair treatment composition that is to be applied. Among them, in the case of a shampoo composition, there can be cited a method in which an appropriate amount thereof is contacted with the hair, massaging is carried out for a few minutes while foaming, and it is then washed away using running water. Furthermore, in the case of a rinse, a conditioner, a treatment, and so on, there can be cited a method in which an appropriate amount thereof is contacted with the hair, it is allowed to stand for a few seconds to several tens of minutes, and it is then washed away with running water. In the case of a hair mousse, a hair oil, or a styling agent, there can be cited such as a method in which an appropriate amount thereof is contacted with the hair, and it is left as it is (page 6, [0076]). In working example of shampoo, no organic solvent ethanol or benzyl alcohol is required (or present), and in conditioner, 0.5% of benzyl alcohol is included (page 6-7, Table 1; page 12, [0146]; page 13, [0147]). In one process, Hair bundles having a length of 10 cm and a width of 2 cm were washed with a commercial shampoo, rinsed for 30 sec. with running water, and then dried with a towel. Subsequently, they were coated with an appropriate amount of each of the conditioning agents, rinsed for 30 sec with running water, dried with a towel, fixed via upper ends of the hair bundles, and dried naturally (page 8, [0098]). After treatment with the shampoo, there are improvement of hair softness, alignment and luster (page 89, [0097]). 
Nojiri2 teaches hair cosmetic composition comprising components (A) and (B): (A) a hydroxy-free tricarboxylic acid having from 4 to 20 carbon atoms in total, or salt thereof, and (B) at least one or more organic solvents (page 1, [0005-0007]). Examples of the preferred Component (B) include benzyl alcohol in an amount of 1 to 5% for promotion of hair quality improving effects (improvement of elasticity, improvement of moisture resistance, and the like) (page 2, [0023, 0027]). In one embodiment, the hair cosmetic is hair conditioner (page 4, [0051; page 7, example 9). 
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sata et al.  is that Sata et al.   do not expressly teach hair treatment agent comprising glycylglycine and malic acid; benzyl alcohol with sodium naphthalene sulfonate in conditioner. This deficiency in Sata et al. is cured by the teachings of Nojiri et al. and Nojiri2.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sata et al., as suggested by Nojiri et al. and Nojiri2, and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat hair with shampoo comprising glycylglycine and malic acid before treating with hair conditioner because this is an improving process for the hair conditioning process of Sata et al.  Under guidance from Sata et al.   teaching it is preferably conditioning hair after washing hair with a shampoo, and Nojiri et al. teaching shampoo comprising glycylglycine and malic acid provides improvement of hair softness, alignment and luster. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to treat hair with shampoo comprising glycylglycine and malic acid before conditioning process of Sata et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have motivated to include benzyl alcohol at amount of 1-5% in conditioner of Sata et al. because benzyl alcohol is suitable ingredient in hair conditioner. MPEP 2144.07. Under guidance from Nojiri et al. teaching 0.5% of benzyl alcohol in conditioner and Nojiri 2 teaching 1-5% of benzyl alcohol in conditioner for hair quality improving effects such as improvement of elasticity, improvement of moisture resistance; it is obvious for one of ordinary skill in the art to include benzyl alcohol at amount of 1-5% in conditioner of Sata et al. and produce instant claimed invention with reasonable expectation of success.

Regarding claim 1-3, Prior arts teach hair treatment with shampoo comprising glycylglycine and malic acid then follow with conditioner comprising sodium naphthalene sulfonate, it is up to one of ordinary skill in the art to adjust the wait time at room temperature such as 25ºC after shampoo and start using conditioner. MPEP 2144.05. In the absence of showing criticality of such claimed range, waiting time from 15 second to 60 minutes is obvious. No reducing agent or composition of pH 12-14 is required.
Regarding ratio of sodium naphthalene sulfonate component C and component E benzyl alcohol, prior arts teach 0.05 to 5% of sodium naphthalene sulfonate and 1-5% of benzyl alcohol. When both component at 5%, the ratio is 1, inside the claimed range.
Regarding claim 7 and 15, after treating hair with conditioner, wait for 1 to 60 minutes (at room temperature such as 25ºC in the absence of evidence to the contrary) and the rinse the hair is common procedure as suggested by Sata et al.  and Nojiri et al.
Regarding claims 8-9, Nojiri et al. teaches for shampoo composition, no ethanol or benzyl alcohol is required, and 0% of ethanol or benzyl alcohol still meets the limitation of “less than 5%” since “less than 5%” encompassing 0%.
Regarding claim 10, Nojiri et al. teaches thickener, and xanthan gum is common thickener in hair product as suggested by Sata et al.  
Regarding claim 13, Nojiri et al. teaches shampoo composition pH 2 to 7.
Regarding claim 14, Sata et al.  teaches thickening agent such as xanthan gum from about 0.05 to 15%. 
Regarding claim 16, it is up to one of ordinary skill in the art to adjust and optimize the temperature from room temperature to 30ºC and above though routing experimentation. MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the claimed temperature is obvious in the absence of showing criticality of the claimed range.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicant’s argued there is no teaching of benzyl alcohol and its ratio with sodium naphthalene sulfonate; no teaching to combine  Sata et al. and Nojiri et al. as well as picking  those component as claimed. All arguments are incorporated herein by reference.
In response to this argument: this is no persuasive. As discussed in the above 103 rejection, Sata et al. teaches conditioner comprising sodium naphthalene sulfonate; Nojiri et al. teaches shampoo comprising glycylglycine and malic acid; Under guidance from Sata et al.   teaching it is preferably conditioning hair after washing hair with a shampoo, and Nojiri et al. teaching shampoo comprising glycylglycine and malic acid provides improvement of hair softness, alignment and luster. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to treat hair with shampoo comprising glycylglycine and malic acid before conditioning process of Sata et al. and produce instant claimed invention with reasonable expectation of success. Regarding benzyl alcohol and the ratio, the modified 103 rejection has fully addressed this limitation since Nojiri2 teaches 1-5% of benzyl alcohol in conditioner for hair quality improving effects such as improvement of elasticity, improvement of moisture resistance; it is obvious for one of ordinary skill in the art to include benzyl alcohol at amount of 1-5% in conditioner of Sata et al. and produce instant claimed invention with reasonable expectation of success.
At the end of day, applicants have done no more than stating from Sata et al. hair conditioning process, under guidance from Nojiri2 including 1-5% of benzyl alcohol in conditioner for hair quality improving effects, taking guidance from Nojiri et al. by tearing hair with a shampoo composition comprising glycylglycine and malic acid before conditioning process; since there is not any inventive step involved and no unexpected result being demonstrated, each limitation of claimed invention has been taught, this is obvious.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8932568 in view of Sata et al. (US20110014145), Nojiri et al. (US20110150804) Nojiri et al. (Nojiri2, (US20050220743). The reference patent teaches treating with conditioner comprising sodium naphthalene sulfonate, in view of Sata et al. and Nojiri et al. teaching shampoo comprising glycylglycine and malic acid, according to the same rational as the above 103 rejection, applicant’s claimed invention is obvious in view of reference patent.

Response to argument:
Applicants argue the same as 103 rejection.
In response to this argument; This is not persuasive. Since the arguments are not sufficient to overcome the 103 rejection, the same argument are not sufficient to overcome the ODP rejection.

Conclusion
No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613